DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Touch detection circuit with detection of water”.

Claim Objections
Claim 7 is objected to because of the following informalities:  Line 5 reads “the corrected value” but should read “the correction value” for consistency with line 2. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 10 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. in US 2019/0369803 (hereinafter Yang).

Regarding claim 1, Yang discloses a touch detection circuit (Yang’s Fig. 1 and par. 37) comprising: 
a first terminal (Yang’s Figs. 1, 5, 6 and par. 59, 61: connection between an electrode X and controller 20, e.g. between X1 and 20/22) to which a first electrode (Yang’s Figs. 1, 5-6 and par. 59, 61: X electrodes selected for mutual capacitance, e.g. X1) is to be coupled (Yang’s par. 59: for controlling operation); 
a second terminal (Yang’s Figs. 1, 5, 6 and par. 59, 61: connection between another electrode X or a Y electrode and controller 20, e.g. between X2/Y and 20/22) to which a second electrode located adjacent to the first electrode (Yang’s Figs. 1, 5 and par. 59, 61: adjacent X/Y electrode selected for self-capacitance or mutual capacitance, e.g. X2/Y) is to be coupled (Yang’s par. 59: for controlling operation); 
a capacitance sensing circuit (Yang’s Figs. 1, 5 and par. 37, 59) structured to: 
(i) sense first electrostatic capacitance (Yang’s Figs. 2A, 4A and par. 43: S20: second sensing value of X electrode) formed by the first electrode in a space with a periphery including the second electrode (Yang’s par. 43: mutual); and 
(ii) sense, by a self-capacitance method, second electrostatic capacitance (Yang’s Figs. 2A, 3 and par. 40: S10: first X-axis sensing information) formed by the first electrode in a space with a periphery (as inherent to capacitance) in a state where voltage of the second terminal is made to follow voltage of the first terminal (Yang’s par. 41); and 
a signal processor (Yang’s Fig. 1 and par. 53: controller) structured to detect, on the basis of a difference between the first electrostatic capacitance and the second electrostatic capacitance (Yang’s Fig. 2A and par. 45-46: S40), water over the first electrode and the second electrode (Yang’s par. 4, 46, 53). 
claim 3, Yang discloses wherein the capacitance sensing circuit (Yang’s Figs. 1, 5 and par. 37, 59) is structured to sense the first electrostatic capacitance (Yang’s Figs. 2A, 4A and par. 43: S20: second sensing value of X electrode) by a mutual-capacitance method (Yang’s par. 43). 

Regarding claim 4, Yang discloses wherein the capacitance sensing circuit (Yang’s Figs. 1, 5 and par. 37, 59) includes a cancel circuit (Yang’s Fig. 1 and par. 41: controller) structured to drive the second terminal (Yang’s Figs. 1, 5, 6 and par. 59, 61: connection between another electrode X or an electrode Y and controller 20, e.g. between X2/Y and 20/22) such that the voltage of the second electrode follows the voltage of the first electrode (Yang’s par. 41), and the second electrostatic capacitance (Yang’s Figs. 2A, 3 and par. 40: S10: first X-axis sensing information) is measured by the self-capacitance method (Yang’s par. 40-41) in a state where the cancel circuit is enabled (Yang’s Fig. 1 and par. 41: controller is enabled by outputting driving signals).  

Regarding claim 6, Yang discloses wherein the signal processor  (Yang’s Fig. 1 and par. 53: controller) is structured to determine presence/absence of a touch on the first electrode (Yang’s par. 66: position of touch object) on the basis of the second electrostatic capacitance (Yang’s par. 66: when it is determined that liquid is present, then drive with higher frequency). 

Regarding claim 10, Yang discloses wherein the capacitance sensing circuit (Yang’s Figs. 1, 5 and par. 37, 59) is structured to sense: 
(iii) third electrostatic capacitance (Yang’s Figs. 2A, 4A and par. 43: S20: second sensing value of X electrode or a Y electrode, e.g. when sensing X2 or Y) formed by the second electrode in a space with a periphery including the first electrode (Yang’s par. 43: mutual when sensing X2 or Y), and 


Regarding claim 13, Yang discloses an input device (Yang’s par. 3: touchpad) comprising a touch detection circuit according to claim 1 (as explained above). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Kremin et al. in US 2012/0050214 (hereinafter Kremin).

Regarding claim 2, Yang fails to disclose sensing the first electrostatic capacitance by a self-capacitance method. However, in the same field of endeavor of detecting water in touch circuits, Kremin discloses performing a standard scan in a self-capacitance scan (Kremin’s par. 63, 65 and Fig. 1A: standard scan of self-capacitive touch panel) and then performing a second 

Regarding claim 12, Yang fails to explicitly disclose a semiconductor integrated circuit. However, in the same field of endeavor of detecting water in touch circuits, Kremin discloses
wherein the touch detection circuit (Kremin’s Fig. 1A and par. 42 equivalent to Yang’s Fig. 1) is integrated on one semiconductor integrated circuit (Kremin’s Fig. 1A and par. 42: processing device. Semiconductors are inherent to processors). Therefore, it would have been obvious to one of ordinary skill in the art at, to use Kremin’s teachings in Yang’s invention, in order to obtain the benefit of integrating capacitance sensing circuitry in the processor (Kremin’s par. 42).  

	Regarding claim 14, Yang fails to explicitly disclose an electronic apparatus. However, in in the same field of endeavor of detecting water in touch circuits, Kremin discloses an electronic apparatus comprising an input device (Kremin’s par. 3, 5, 42). Therefore, it would have been obvious to one of ordinary skill in the art, that an electronic apparatus (Kremin’s par. 3, 5, 42) would comprise an input device according to claim 13 (see above), in order to obtain the benefit of application that are familiar (Kremin’s par. 3, 5).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Wu et al. in US 2019/0346961 (hereinafter Wu).
Yang fails to disclose correcting an error between sensitivity of the capacitance sensing circuit for the first electrostatic capacitance and sensitivity of the capacitance sensing circuit for the second electrostatic capacitance. However, in the same field of endeavor of capacitive sensing when there is moisture, Wu discloses correcting an error (Wu’s Fig. 3 and par. 27: adjust baseline based on false touch) between sensitivity of the capacitance sensing circuit for the first electrostatic capacitance (Wu’s Fig. 3 and par. 25-26: touch out of 32) and sensitivity of the capacitance sensing circuit for the second electrostatic capacitance (Wu’s Fig. 3 and par. 27: output of 34). Therefore, it would have been obvious to one of ordinary skill in the art, for Yang’s signal processor (Yang’s Fig. 1 and par. 53: controller) to be structured to do a correction as disclosed by Wu, in order to obtain the benefit of preventing false touches (Wu’s Fig. 3 and par. 5, 27).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Oral et al. in US 2016/0266717 (hereinafter Oral).

Regarding claim 7, Yang fails to disclose wherein for touch determination for a certain frame, the signal processor is structured to generate a correction value based on frames values. However, in the same field of endeavor of water detection in touch screens, Oral discloses for touch determination for a certain frame (Oral’s par. 37, 91-98): generating a correction value (Oral’s par. 84, 85, 91-98: amount of raw-data to reset noise floor to raw-data) on the basis of a capacitance measured in a past frame (Oral’s par. 93-94: reset after water is detected, i.e. the previous frames raw-data), to correct a threshold value for touch detection (Oral’s par. 85, 91-98: reset noise [baseline] for touch detection per Oral’s par. 37) of a current frame (Oral’s par. 94: current raw-data) on the basis of the correction value (Oral’s par. 84, 85, 91-98: amount of 
wherein for touch determination (Yang’s par. 66: position of touch object equivalent to touch detection of Oral’s par. 37) for a certain frame (Oral’s par. 91-98), the signal processor (Yang’s Fig. 1 and par. 53: controller) is structured to generate a correction value (Oral’s par. 84, 85, 91-98: amount of raw-data to reset noise floor to raw-data) on the basis of the second electrostatic capacitance (Yang’s Figs. 2A, 3 and par. 40: S10: first X-axis sensing information) measured in a past frame (Oral’s par. 93-94: reset after water is detected, i.e. the previous frames raw-data), to correct at least one of a threshold value for touch detection (Oral’s par. 37, 85, 91-98: reset noise [baseline] for touch detection) and the second electrostatic capacitance (Yang’s Figs. 2A, 3 and par. 40: S10: first X-axis sensing information) of a current frame (Oral’s par. 94: current raw-data) on the basis of the correction value (Oral’s par. 84, 85, 91-98: amount of raw-data to reset noise floor to raw-data), and to determine presence/absence of a touch on the first electrode (Yang’s par. 66: position of touch object equivalent to touch detection of Oral’s par. 37) on the basis of a comparison result between the second electrostatic capacitance (Oral’s par. 37 added capacitance which upon combination is Yang’s Figs. 2A, 3 and par. 40: S10: first X-axis sensing information) and the threshold value after the correction (Oral’s par. 37, 84-85, 91-98: noise floor [baseline] ). 

Regarding claim 8, Yang fails to disclose wherein a determination condition to determine presence/absence of a touch on the first electrode is changed in accordance with a 

Regarding claim 9, Yang in view of Oral disclose wherein a determination condition to determine presence/absence of a touch (Oral’s par. 37, 84-85, 91-98: baseline for touch [noise floor]) on the first electrode (Oral’s Fig. 2: see electrodes equivalent to Yang’s Figs. 1, 5-6 and par. 59, 61: X electrodes selected for mutual capacitance, e.g. X1) in a certain frame (Oral’s par. 91-98) is changed in accordance with a detection result of the water (Oral’s par. 92-93: water detected equivalent to water detected in Yang’s par. 4, 46, 53) in a frame prior to the certain frame (Oral’s par. 93-94: reset after water is detected, i.e. the previous frames raw-data). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Maharyta et al. in US 2019/0227669 (hereinafter Maharyta).
Yang fails to explicitly disclose a selector provided between the capacitance sensing circuit and a portion including the first terminal and the second terminal, and structured to switch a coupling relation of the capacitance sensing circuit between the first terminal and the second terminal. However, in the same field of endeavor of water detection in touch circuits, Maharyta discloses a selector (Maharyta’s Fig. 1 and par. 25) provided between the capacitance sensing circuit (Maharyta’s Fig. 1 and par. 25: e.g. processing element equivalent to Yang’s Figs. 1, 5: 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882.  The examiner can normally be reached on 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LILIANA CERULLO/Primary Examiner, Art Unit 2621